On Petition for Rehearing.
Before LACOMBE, COXE, and NOYES, Circuit Judges.
PER CURIAM.
The petition for rehearing is granted with respect to the question whether the complainants have waived or have lost by laches the right to an accounting and with respect to costs.
Oral argument is not required, but the case may be considered as resubmitted on printed briefs to be filed within two weeks.
On Rehearing.
After carefully considering the briefs submitted, we adhere to the the conclusion stated in the opinion that the defense of laches was not established either as a bar to an injunction or an accounting. We think that the complainants by waiving an accounting upon the narrow claim did not waive it upon the broad one, and, under all the circumstances, that the delay in bringing this suit after the notice to the defendants was not inexcusable. The complainants were prosecuting another in-fringer, and the defendants were hardly misled.
The complainants are entitled to the costs of the appeal and in the lower court. This is not a case where the complainants have prevailed on certain claims and the defendants on others. We held that the broadest claim in question was valid and infringed, and, as that would give the complainants adequate relief, we thought it unnecessary to consider the narrower claims.
The opinion of the court as rendered will stand without modification.